 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   William Sullivan, et al.,                           No. CV-15-00231-TUC-DCB
10                  Plaintiffs,                          ORDER
11   v.
12   United States of America,
13                  Defendant.
14
            On the eve of trial, the parties notified the Court that the case was settled, subject to
15
16   approval by the Veterans Affairs and the United States Attorney General. The expected
17   approvals were to be obtained and the settlement was to be paid by mid-July or early April,
18
     2019. Plaintiffs now inform the Court that the proposed settlement has not yet even been
19
20   reviewed by government officials and that the delay is causing extreme hardship to the

21   Plaintiffs.
22
            Accordingly,
23
            IT IS ORDERED that there is good cause for this Court to order the following:
24
25          1) The Department of Justice shall provide notice of is decision regarding the
26
     approval of the settlement of this case not later than August 7, 2019;
27
            2) Should the decision of the Department of Justice approve the settlement of this
28
 1   case, settlement funds shall be delivered to Plaintiffs’ counsel not later than August 19,
 2
     2019.
 3
             3) In the event that the settlement is not approved, the Government shall file such
 4
 5   notice with the Court not later than August 7, 2019, and the case shall be immediately reset
 6
     for trial.
 7
             Dated this 1st day of August, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
